Citation Nr: 1739427	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-31 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for hearing loss.
 
2.  Entitlement to an initial compensable rating prior to October 25, 2016, and in excess of 30 percent thereafter, for service-connected migraine headaches.

3.  Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

R. Scarduzio, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 2004 to August 2007, to include service in Iraq.  His awards and decorations include the Combat Infantryman Badge, among others.    

This matter comes before the Board of Veteran's Appeals (Board) from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, and a February 2017 rating decision of the Veterans Benefits Administration (VBA) RO.  

The claims for entitlement to service connection for hearing loss and an increased disability rating for migraine headaches were previously before the Board in June 2015, where the issues were remanded for further development.  In a November 2016 rating decision, the Veteran was awarded an increased disability rating of 30 percent for his service-connected migraine headaches, with an effective date of October 25, 2016.  Since higher disability ratings are available for this disability, and the Veteran is presumed to seek the maximum benefit available, his claim for higher ratings remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Veteran's service connection claim for hearing loss also returns to the Board for appellate review.  

In a December 2016 rating decision, the RO granted service connection for tinnitus.  As this is considered a full grant of the benefit sought on appeal, that issue is no longer in appellate status.  Holland v. Gober, 10 Vet. App. 433, 436 (1997).  

In addition, the RO denied entitlement to a TDIU in February 2017.  The Board will take jurisdiction of the Veteran's TDIU claim per Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) as part and parcel of the Veteran's increased rating claim for service-connected migraine headaches.  

Finally, the Veteran requested a hearing before the Board in a May 2017 substantive appeal.  However, he withdrew that request in a July 2017 statement.  Therefore, the hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2016).
FINDINGS OF FACT

1.  The Veteran does not meet the criteria for a bilateral hearing loss disability for service connection purposes.

2.  Prior to October 25, 2016, the Veteran's service-connected migraine headaches did not more nearly approximate prostrating attacks occurring on average at least once every two months.

3.  From October 25, 2016, after resolving reasonable doubt, the Veteran's service-connected migraine headaches more nearly approximated very frequent completely prostrating and prolonged attacks of severe economic inadaptability.

4.  The probative evidence of record demonstrates that, for the period on appeal, the Veteran has been unable to secure or follow substantially gainful employment as a result of service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).

2.  The criteria for an initial compensable rating prior to October 25, 2016 for service-connected migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2016).

3.  The criteria for a 50 percent rating effective October 25, 2016 for service-connected migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2016).


4.  The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service Connection

The Veteran asserts that he has a current hearing loss disability as a result of his combat military service.  

Service connection will be granted on a direct basis if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served ninety days or more of active service, and a chronic disability such as sensorineural hearing loss becomes manifest to a compensable degree within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. 

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

As an initial matter, the Board concedes acoustic trauma exposure in service.   The Veteran is already service connected for tinnitus, and service personnel records verify his combat veteran status, specifically indicated by his Combat Infantryman Badge.  He also reported exposure to improvised explosive device (IED) blasts, including one that left him bleeding from his ear.  Therefore, his account of noise exposure during service is credible and entirely consistent with the circumstances of his service.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d).  

However, the Board finds that the Veteran does not have a current hearing loss disability for service connection purposes.  

In-service audiological examinations yielded bilateral hearing within normal limits.  As to the years immediately following service, the record is silent as to any complaints, treatment, or diagnosis of hearing loss until the Veteran's initial hearing loss claim in February 2013.  

Hearing loss is not shown to be present during service or in the year following separation from service, thus, in-service incurrence cannot be presumed.  See 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).
The Veteran was first afforded an audiological examination for his claim in April 2013.  The results of the examination, as measured by puretone audiometry testing, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
15
15
15
10
LEFT
20
10
15
10
25

In addition, speech discrimination scores were 92 percent in both ears.  While the April 2013 examination did not find thresholds over 40 decibels for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, or thresholds of 26 decibels or greater for at least three of these frequencies, the Board notes that speech recognition scores were less than 94 percent.  Thus, the Veteran appears to have met the auditory threshold criteria for bilateral hearing loss under 38 C.F.R § 3.385 in April 2013.  The examiner, however, opined that the Veteran's audiological examination findings indicated "normal hearing sensitivity in both ears."  As such, the Board remanded the Veteran's claim in June 2015 for an additional VA examination to address this discrepancy.  

The examination was provided in November 2016.  The results of the examination, as measured by puretone audiometry testing, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
25
25
20
25
20
LEFT
20
15
20
20
25

In addition, speech discrimination scores were 96 percent in the right ear and 94 percent in the left ear.  Based on the above examination, the Veteran did not meet the auditory threshold criteria for bilateral hearing loss under 38 C.F.R § 3.385 as thresholds were not over 40 decibels for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, there were no thresholds of 26 decibels or greater for at least three of these frequencies, and speech recognition scores were not less than 94 percent in either ear.

In explaining the discrepancy between the April 2013 and November 2016 examination, the November 2016 examiner noted that, while the Veteran's prior test results did not meet minimum speech recognition thresholds, the April 2013 examiner only ran one Maryland CNC list per ear, and therefore did not find "PB Max," i.e., the Veteran's optimal performance.  Upon reexamination, however, the November 2016 examiner noted that two word lists were completed per ear until PB Max was found.  As such, the examiner opined that the Veteran had hearing within normal limits, and thus it was not at least as likely as not that the Veteran's had haring loss that was caused by or the result of an event in military service.  

There is no additional medical evidence or additional assertion from the Veteran in conflict with the November 2016 VA examiner's opinion.  A key element for any grant of service connection is a finding of a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The risk factor of in-service acoustic trauma is not germane in the absence of any resulting disability.  

The Board recognizes that a veteran is competent to describe symptoms that he is able to perceive through the use of his senses and to give evidence about what he has experienced.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  In that regard, the Veteran has reported experiencing acoustic trauma in service that resulted in bilateral hearing loss.  While the Veteran is competent to report (1) symptoms observable to a layperson, e.g., decreased hearing ability; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant the claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).
  
Therefore, as the preponderance of the evidence is against a finding of bilateral hearing loss for VA purposes, service connection is not warranted.   

Increased Rating

The Veteran was awarded service connection for migraine headaches as secondary to his service-connected traumatic brain injury (TBI) in May 2013, and assigned a noncompensable disability rating effective March 1, 2013, the date of his initial claim for the TBI.  As noted in the Introduction of this decision, the Veteran was awarded an increased disability rating of 30 percent for his service-connected migraine disability in November 2016, effective October 25, 2016.  Since the Veteran is presumed to be seeking the maximum benefit available, the issue remains on appeal.  See AB, 6 Vet. App. at 38.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  

Separate evaluations may be assigned for separate periods of time based on the facts found, a practice known as "staged ratings."  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Migraines are rated under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  The criteria provide that a 10 percent evaluation is warranted for migraines with characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent evaluation is warranted for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months.  A 50 percent evaluation is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

The term "productive of severe economic inadaptability" is not defined in the rating criteria.  However, the Court has held that it is not synonymous with being unable to work and VA has conceded that the phrase "productive of" could be read to mean either "producing" or "capable of producing."  See Pierce v. Principi, 18 Vet. App. 440, 446-47 (2004).

The Veteran first underwent a VA examination for residuals of a TBI in April 2013, where the examiner noted the Veteran's diagnoses of both a TBI and migraine headaches in 2013, as well as his accounts of exposure to IED blasts in service.  Therefore, a headache examination was also conducted.  The Veteran reported symptoms that included pulsating or throbbing head pain on both sides of the head, as well as sensitivity to light and sound, less than daily.  The examiner opined that the Veteran did not have characteristic prostrating attacks of either migraine or non-migraine headache pain.  

A VA examiner was asked to determine the severity of the Veteran's headaches again in October 2016.  The Veteran reported pulsating or throbbing head pain on both sides of the head that usually started after an onset of tinnitus, with additional symptoms of nausea, and sensitivity to light and sound.  The duration of these symptoms was reported as less than one day.  The examiner opined that the Veteran did indeed have characteristic prostrating attacks of migraine and non-migraine headache pain once per month that included very prostrating and prolonged attacks of severe economic inadaptability.  The examiner, however, also opined that the Veteran's headaches have not impacted his ability to work. 

An additional VA examiner's opinion was provided in January 2017.  As the opinion was for the purposes of the Veteran's claim of entitlement to a TDIU, an additional examination was not performed.  While the Veteran reported severe prostrating headaches at least twice per week for several hours, the examiner noted that the Veteran was not seeking treatment for his purported severe headaches except for over-the-counter medication.  The examiner opined that there was no clinical evidence of change in his condition or treatment since the November 2016 headache examination.  

There is no other medical evidence in significant conflict with the above VA examinations and opinions.  Thus, based on the foregoing, the Board finds the preponderance of the evidence against a finding that the Veteran's migraine headaches warrant higher disability ratings during the entire period on appeal.  

For the period prior to October 25, 2016, the evidence of record does not reflect that the symptoms of Veteran's migraine headaches more nearly approximated characteristic prostrating attacks averaging one in two months over several months, the criteria for at least a minimal 10 percent compensable rating under Diagnostic Code 8100.  38 C.F.R. § 4.124a.  In fact, the VA examiner in April 2013 found no evidence that the Veteran's headaches were at all prostrating.  

With regard to the period on and after October 25, 2016, the Board will resolve reasonable doubt in favor of the Veteran and assign a 50 percent rating, the highest schedular rating under the rating criteria.  Upon VA examination in November 2016, the examiner opined that the Veteran's headaches manifested in prostrating attacks of migraine and non-migraine headache pain once per month, which is the criteria for the Veteran's current 30 percent disability rating under Diagnostic Code 8100.  Id.  The Board observes that although the VA examiner noted the Veteran's headaches caused very prostrating and prolonged attacks of severe economic inadaptability, the Veteran did not report these attacks as frequent.  Indeed, the VA examiner went on to opine that the Veteran's headache disability did not impact his ability to work as a part-time massage therapist.  

However, in January 2017, the Veteran attested to the severity of his headaches, specifically his assertion that his headaches occur several times weekly and were incapacitating twice per week on average.  As noted above, the Veteran is competent to attest to things he experiences through his senses.  See Jandreau, 492 F.3d 1372.  Moreover, in a July 2017 correspondence, the Veteran's former employer indicated that the Veteran was terminated, at least in part, due to his service-connected headaches.  Affording the Veteran the benefit of reasonable doubt, the Board concludes that a 50 percent rating is warranted.  


Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

TDIU

VA will grant a TDIU when the evidence shows that a veteran is precluded by reason of a service-connected disability or disabilities from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The relevant issue is not whether the veteran is unemployed or has difficulty obtaining employment, but whether the veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Advancing age, any impairment caused by conditions that are not service connected, and prior unemployability status must be disregarded when determining whether a veteran is currently unemployable.  38 C.F.R. §§ 4.16(a), 4.19.  A Veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

A total disability rating may be assigned when the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

The issue is whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  To do so, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment; however, the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment and not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

Additionally, marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Id.  Marginal employment may also be held to exist on a facts found basis when earned annual income exceeds the poverty threshold.  Id.  Such situations may include, but is not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id.  

The Veteran filed his claim for a TDIU on December 5, 2016, asserting that his service-connected disabilities - specifically his posttraumatic stress disorder (PTSD) and migraine headaches - prevented him from substantially gainful employment.  At that time, service connection was in effect for PTSD, migraine headaches, a TBI, and tinnitus, with a combined disability evaluation of 70 percent.  Thus, the minimum schedular criteria for TDIU were met.  In addition, the Board notes the Veteran's PTSD was increased from 50 percent to 70 percent in a February 2017 rating decision, effective December 6, 2016, giving the Veteran a current combined disability evaluation of 80 percent as of that date.   

Upon review, the Board finds that the Veteran's service-connected disabilities have prevented him from securing and following a substantially gainful occupation for the period on appeal.  

The Veteran noted upon VA examination for his service-connected PTSD in April 2014 and January 2017 that he lost several jobs due to his PTSD symptoms in the years following active service.  He became employed as a message therapist in 2012.  The Board notes that the evidence reflects that the Veteran was employed in this occupation at the time he filed his claim for a TDIU in December 2016.  The Veteran's employment was terminated in June 2017.  However, the Board finds that his employment prior to termination was no more than marginal.  

The Veteran's December 2016 VA Form 21-9840 Application for Compensation Based on Unemployability and a supporting statement note that he was employed 2 to 3 hours a week at a chiropractor's office as a massage therapist.  He reported that his total earned income for the previous 12 months was $3,420.00, and his current monthly income of $150.00.  The Veteran's highest level of education is a GED. 

Upon VA examination for his service-connected PTSD the following January 2017, the examiner opined that the Veteran's psychosocial functioning had continued to decline, with the Veteran reporting significant interpersonal and occupational dysfunction.  The Veteran also reported self-medication.  The examiner noted the Veteran's prognosis as poor.  With regards to how the Veteran's functional PTSD impacted employment, the Veteran reported that he had been missing work and counseled regarding the rate at which he cancelled appointments with clients.  The Veteran also stated that he felt that his employer only kept him employed "out of the goodness of his heart."  The examiner opined that the Veteran would likely have significant difficulty functioning effectively in the workplace and sustaining gainful employment, explaining that the Veteran displayed a highly volatile/labile mood and a very limited frustration tolerance.  Further, and as noted previously in this decision in regard to the Veteran's migraine headaches, an additional VA examiner in January 2017 also noted that he Veteran was being counseled at work for missing appointments due to his PTSD and migraine headaches.

In its subsequent February 2017 decision denying the Veteran's TDIU claim, the RO held that information from the Veteran's employer indicated that there was no concession made for employment, and while the employment was part time, there was no information provided to indicate that the Veteran was not capable of additional employment.  The RO also found that, while the Veteran reported that he had been missing work due to his service-connected disabilities, this was not objectively confirmed by his employer. 

The evidence of record that follows the RO's decision, however, indicates the opposite.  

In a March 2017 statement from the Veteran's girlfriend, she asserted that the Veteran's PTSD caused daily self-medication, and that his anxiety, irritability, and sleep-deprivation caused the Veteran to frequently lose employment.  As to his employment as a massage therapist, she also stated that he only worked 3 to 5 hours per week, and often could not "bring himself to get out of bed" due to his PTSD and migraines. 

In a statement received in June 2017, the Veteran's employer submitted a statement confirming that the Veteran would cancel his appointments at the last minute and that this became a recurring problem.  The Veteran's PTSD and intermittent exacerbations of his headaches were noted as playing a part in his employment issues.  As such, the Veteran's employment was terminated that month.   

Based on the foregoing, the Board finds that the Veteran's service-connected disabilities - particularly his PTSD and migraine headaches - have prevented him from securing and following a substantially gainful occupation.

The Board acknowledges that the Veteran was employed as a massage therapist at the time of his claim.  However, prior to his termination of employment in June 2017, this evidence of record indicates that this work was marginal at best, which is apparent in the Veteran's reported earned income and his consistent and credible statements that his service-connected disabilities only allowed for a few hours of employment per week.  In addition, the VA examiner in January 2017 opined that the Veteran's highly volatile mood and a very limited frustration tolerance would have a significant impact on his employment.  The Veteran's assertions and the opinion of the VA examiner are confirmed by the statement of his now former employer.  
In sum, given the Veteran's education and prior work experience, the evidence suggests that the Veteran is unable to maintain substantial gainful employment due to the combination of his service-connected disabilities.  

Therefore, resolving the benefit of the doubt in favor of the Veteran, the Board finds the evidence demonstrates that the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  Accordingly, entitlement to a TDIU is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for hearing loss is denied.
 
Entitlement to an initial compensable rating prior to October 25, 2016 for service-connected migraine headaches is denied. 

Entitlement to a 50 rating effective October 25, 2016 for service-connected migraine headaches is granted, subject to the laws and regulations governing the payment of monetary benefits. 

Entitlement to a TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


